Citation Nr: 0313375	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).

2.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
with flu-like symptoms, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a chronic 
gastrointestinal disability, to include as due to an 
undiagnosed illness.

5.  Entitlement to an increased rating for postoperative 
lumbar laminectomy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1976 and from December 1990 to May 1991.  He also has service 
with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Louisville, 
Kentucky, and Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a Board hearing at the RO in February 2002.

An August 2002 Board decision denied entitlement to service 
connection for chronic sinusitis and also denied the 
veteran's request for a compensable rating for spontaneous 
pneumothorax.  The August 2002 Board decision increased the 
disability rating for the veteran's headaches to 30 percent.

The issues of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD), entitlement 
to service connection for multiple joint pain, and 
entitlement to an increased rating for postoperative lumbar 
laminectomy will be addressed in the remand portion of this 
decision.


FINDING OF FACT

Chronic fatigue with flu-like symptoms and a chronic 
gastrointestinal disability have been shown to be causally 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Chronic fatigue with flu-like symptoms was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

2.  A chronic gastrointestinal disability was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time (on the issues of entitlement to service connection 
for chronic fatigue with flu-like symptoms and entitlement to 
service connection for a chronic gastrointestinal disability) 
without further action consistent with the notice/development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  Objective indications of chronic disability 
resulting from undiagnosed illness must be manifest to a 
degree of 10 percent either during active military service in 
Southwest Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a).

At a December 2002 VA examination, the veteran asserted that 
he suffered from chronic fatigue with flu-like symptoms and a 
chronic gastrointestinal disability as a result of his 
service in the Persian Gulf.  The December 2002 VA examiner 
indicated that it was more likely than not that the veteran 
suffered from chronic fatigue and a chronic gastrointestinal 
disability as a result of an undiagnosed illness.

After a careful review of the evidence, the Board finds that 
a grant of service connection for chronic fatigue and a 
chronic gastrointestinal disability is warranted.  The 
veteran has indicated that he has experienced fatigue and 
gastrointestinal problems ever since his Persian Gulf 
service, and the Board finds his statements and February 2002 
Board testimony in this regard to be credible.  While such 
disabilities are not documented in the veteran's service 
medical records, the December 2002 VA examiner's 
uncontroverted opinion (following a review of the veteran's 
claims file) has linked the veteran's fatigue and 
gastrointestinal problems to an undiagnosed illness.

Not only is the December 2002 VA examiner's opinion 
uncontroveted, but other VA examiner's have also been unable 
to attribute the veteran's symptoms to a known disability.  
In this regard, the Board notes that a November 1995 VA 
examiner indicated that the veteran's "chronic fatigue sleep 
disturbances" were secondary to his Persian Gulf service; a 
July 1997 VA examiner noted that the veteran suffered from 
frequent bowel movements due to an unknown cause.

In this case, the Board must resolve all reasonable doubt in 
the veteran's favor.  38 C.F.R. § 3.102.  As such, the Board 
finds that service connection for chronic fatigue with flu-
like symptoms and a chronic gastrointestinal disability due 
to an undiagnosed illness is warranted.


ORDER

Service connection for chronic fatigue with flu-like 
symptoms, to include as due to an undiagnosed illness, is 
granted.

Service connection for a chronic gastrointestinal disability, 
to include as due to an undiagnosed illness, is granted.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The RO notified the veteran of the changes in 
the VCAA in the supplemental statement of the case provided 
in September 2001.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim of service connection for an acquired 
psychiatric disorder (other than PTSD), the Board determined 
that additional evidentiary development was required, and it 
undertook actions to further develop the evidence on this 
issue.  This newly developed evidence (a December 2002 VA 
mental disorders examination) has now been associated with 
the claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  Therefore, the Board must remand the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) to the RO for 
review and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case concerning this 
issue.

As for the issues of entitlement to service connection for 
multiple joint pain, and entitlement to an increased rating 
for postoperative lumbar laminectomy, the Board notes that in 
correspondence received in April 2003 the veteran essentially 
indicated that he was not notified of a previously scheduled 
VA orthopedic examination.  As such, the Board finds that the 
veteran should be afforded another chance to undergo a VA 
orthopedic examination.  The Board here observes that VA's 
criteria for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293) were revised, effective September 23, 
2002, during the pendency of the veteran's appeal.  As such, 
the RO must evaluate the veteran's low back disability under 
both the old and new criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Finally, by rating decision in September 2001, the RO denied 
the veteran entitlement to service connection for PTSD.  In a 
statement received in March 2002, the veteran expressed 
disagreement with the September 2001 rating decision.  As 
such, appropriate action, including issuance of a statement 
of the case on this issue, is necessary.  38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should provide the veteran 
with any additional development 
considered necessary to comply with the 
VCAA.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain, if possible, the nature and 
etiology of his claimed symptomatology 
from multiple joint pain.  It is 
imperative that the examiner review the 
claims file in connection with the 
examination.  All clinically perceptible 
indications of the claimed multiple joint 
pain should be reported by the examiner.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly indicate whether the 
veteran has a chronic disability 
manifested by multiple joint pain and, if 
so, whether it can be attributed to a 
known diagnosis or is the result of an 
undiagnosed illness.  If the examiner 
finds that the veteran's complaint of 
multiple joint pain may be attributed to 
a known diagnosis, he or she should offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that such current disorders 
are related to the veteran's military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The veteran should also be scheduled 
for neurologic and orthopedic 
examinations to evaluate the nature and 
severity of his service connected 
postoperative lumbar laminectomy.  All 
neurologic and orthopedic manifestations 
should be fully described.  The examiner 
should have the opportunity to review the 
claims folder and that should be noted in 
the record.  All indicated tests should 
be accomplished.  The examiner should 
describe in detail all symptoms 
associated with the veteran's service 
connected postoperative lumbar 
laminectomy.  The VA examiner should 
determine whether the veteran exhibits 
pain on movement, weakened movement, 
excess fatigability, or incoordination.  
In particular, the examiner should 
comment on whether there is likely to be 
additional range-of-motion loss of the 
back due to functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, to 
include flare-ups.  Specific findings 
should be made regarding range of motion 
and the level of pain on motion.  The 
presence and severity of intervertebral 
disc syndrome should be described, 
including whether the veteran experiences 
incapacitating episodes.  In accordance 
with Diagnostic Code 5293, Note 1, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  The issues of entitlement to service 
connection for an acquired psychiatric 
disorder (other than PTSD), entitlement 
to service connection for multiple joint 
pain, and entitlement to an increased 
rating for postoperative lumbar 
laminectomy should again be reviewed by 
the RO on the basis of the additional 
evidence.  In regard to the claim for an 
increased rating for postoperative lumbar 
laminectomy, the RO must consider the 
claim under both the old and new 
criteria.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.  Following 
completion of the above action on the 
issues developed for appellate review, 
the claims should be returned to the 
Board for further review.

5.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated from 
the September 2001 rating decision which 
denied the veteran entitlement to service 
connection for PTSD.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if he wishes to complete an appeal 
on this issue.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	STEVEN L. COHN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



